Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s
         homepage at http://www.courts.state.co.us. Opinions are also
            posted on the Colorado Bar Association’s homepage at
                            http://www.cobar.org.


                                                   ADVANCE SHEET HEADNOTE
                                                             February 24, 2020

                                     2020 CO 15

No. 18SC326, Howard v. People—Sentencing—Juvenile Law—Crimes of
Violence—Probation.

      In this case, the supreme court considers whether the differences in

sentencing guidance in the direct-file statute, § 19-2-517, C.R.S. (2019), and the

transfer statute, § 19-2-518, C.R.S. (2019), implicate a juvenile’s right to equal

protection. Specifically, the supreme court considers whether a juvenile who is

subject to the direct-file statute and convicted of a crime of violence is eligible for

probation when a juvenile who is subject to the transfer statute and convicted of

the same crime of violence would not be eligible for probation. The supreme court

holds that under these facts, there is no equal protection violation because the

district court did not apply the mandatory minimum sentencing provisions in the

crime of violence statute and neither direct-filed juveniles nor transferred juveniles

convicted of crimes of violence are eligible for probation.         Accordingly, the

judgment of the court of appeals is affirmed on different grounds.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2020 CO 15

                      Supreme Court Case No. 18SC326
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 15CA629

                                   Petitioner:

                             Nevik Dean Howard,

                                        v.

                                  Respondent:

                      The People of the State of Colorado.

                              Judgment Affirmed
                                    en banc
                               February 24, 2020


Attorneys for Petitioner:
Megan A. Ring, Public Defender
John Plimpton, Deputy Public Defender
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
William G. Kozeliski, Senior Assistant Attorney General
      Denver, Colorado

Attorneys for Amici Curiae Colorado Juvenile Defender Center, Colorado
Criminal Defense Bar, and Office of Alternate Defense Counsel:
Law Offices of Ann M. Roan, LLC
Ann M. Roan
      Boulder, Colorado


JUSTICE BOATRIGHT delivered the Opinion of the Court.
¶1    There are two ways that a juvenile can be charged as an adult in district

court. First, the juvenile can be charged directly in district court under section

19-2-517, C.R.S. (2019) (the “direct-file statute”). Second, the juvenile can be

transferred to the district court from the juvenile court under section 19-2-518,

C.R.S. (2019) (the “transfer statute”). This case concerns the sentencing options

available for direct-filed juveniles as compared to transferred juveniles who are

both convicted of crimes of violence as defined in section 18-1.3-406, C.R.S. (2019)

(the “crime of violence statute”).

¶2    Nevik Howard, a sixteen-year-old, was convicted of first-degree assault (a

crime of violence) and first-degree criminal trespass after his case was transferred

from juvenile court to district court. During the sentencing hearing, Howard

argued that he was subject to a more severe penalty for a crime of violence

conviction under the transfer statute than he would be if this were a direct-file case

because direct-filed juveniles are exempted “from the mandatory minimum

sentencing provisions in [the crime of violence statute],” whereas transferred

juveniles are not. Thus, he argued that his equal protection rights were violated.

To address that equal protection concern, the district court determined that the

mandatory minimum sentencing provisions in the crime of violence statute would

not apply in this transfer proceeding, just as they would not apply in a direct-file

proceeding. The court further determined, however, that this ruling did not make



                                          2
Howard eligible for probation. Instead, the court concluded that the statutory

scheme only allowed either (1) a youth offender services (“YOS”) sentence with a

suspended Department of Corrections (“DOC”) sentence, or (2) a DOC sentence.

The court ultimately sentenced Howard to six years in YOS with a suspended

fifteen-year DOC sentence.

¶3      Howard appealed, arguing that the district court violated his equal

protection rights by concluding that he was not eligible for probation under the

transfer statute when he would have been under the direct-file statute. The court

of appeals affirmed Howard’s sentence, holding that “equal protection [did] not

apply” because “Howard [was] not similarly situated to direct file eligible

juveniles.” People v. Howard, No. 15CA629, ¶ 35 (Mar. 22, 2018).

¶4      We granted certiorari1 and affirm the court of appeals on different grounds.

We hold that, under these facts, there is no equal protection violation because

neither direct-filed juveniles nor transferred juveniles convicted of crimes of

violence are eligible for probation, and the district court did not apply the

mandatory minimum sentencing provisions in the crime of violence statute.




1   We granted certiorari to review the following issue:
        Whether the disparate sentencing guidance in the transfer statute,
        § 19-2-518, C.R.S. (2018), and the direct file statute, § 19-2-517, C.R.S.
        (2018), implicates a juvenile’s right to equal protection.


                                            3
Hence, Howard was treated the same as a direct-filed juvenile would have been

with regard to probation and the applicable sentencing range. As a result, there is

no equal protection problem under the facts here.

                        I. Facts and Procedural History
¶5    Following a car break-in and stabbing, Howard, who was sixteen at the time,

was charged with first-degree assault (a crime of violence) and first-degree

criminal trespass in juvenile court. After filing a delinquency petition in juvenile

court, the People then moved to transfer Howard’s case to district court.

Following a transfer hearing, the case was transferred to the adult court, and

Howard was treated accordingly.

¶6    Early in the district court proceedings, Howard noted a disparity in the

sentencing options under the direct-file and transfer statutes. Under the direct-file

statute, a juvenile convicted of a crime of violence shall be sentenced “[a]s an

adult,” except that the “juvenile is excluded from the mandatory minimum

sentencing provisions in section 18-1.3-406 [the crime of violence statute].”

§ 19-2-517(6)(a)(I).2 The transfer statute, however, does not contain the same




2 The General Assembly amended the direct-file statute in 2012 to add this
mandatory minimum exemption. See Ch. 128, sec. 1, § 19-2-517, 2012 Colo. Sess.
Laws 439, 444. Broadly speaking, the 2012 amendments limited the district
attorney’s discretion to direct-file against juveniles in district court, reserving the
use of the direct-file statute for more serious offenders and offenses. Id. at 439–44.


                                          4
exclusion from mandatory minimum sentencing. Instead, a transferred juvenile

who is convicted of a crime of violence “shall [be] sentence[ed] . . . pursuant to the

provisions of section 18-1.3-401,” which provides the presumptive penalties and

sentences in criminal cases. § 19-2-518(1)(d)(I); see also § 18-1.3-401, C.R.S. (2019).

Howard argued that this sentencing disparity violated his right to equal protection

because it subjected him to mandatory incarceration and a mandatory minimum

sentence, whereas direct-filed juveniles convicted of the same offense would be

eligible for probation and would be excluded from the mandatory minimum

sentencing provisions despite having worse criminal histories.3 The district court

initially denied Howard’s request on ripeness grounds, noting that the issue was

not properly before the court unless or until Howard was convicted of first-degree

assault and subject to sentencing.

¶7    Ultimately, the jury found Howard guilty as charged. At the sentencing

hearing, Howard renewed his equal protection argument, asserting that the

“excluded from the mandatory minimum sentencing provisions” language in the




3 For example, to be direct-file eligible, a juvenile charged with the same crime of
violence as Howard would also need to have a prior adjudicated felony offense.
See § 19-2-517(1)(a)(III)(A)–(B). In such a scenario, the juvenile eligible for direct
filing would have a more serious criminal history than Howard, who did not have
a prior adjudicated felony.


                                          5
direct-file statute made direct-filed juveniles eligible for probation, whereas he, as

a transferred juvenile, would face the mandatory minimum sentencing that would

subject him to a ten- to thirty-two-year sentence in the DOC and would render him

ineligible for probation. He thus contended that it would violate equal protection

if probation was not also an option under the transfer statute. To address the equal

protection argument, the district court determined that “mandatory minimums

don’t apply” here. It further concluded, however, that Howard was not eligible

for probation.   Accordingly, the district court concluded that the sentencing

options were a YOS sentence with a suspended DOC sentence or a DOC sentence

with a range of zero to thirty-two years.4 Ultimately, the court sentenced Howard

to six years in YOS, with a suspended fifteen-year DOC sentence.

¶8    Howard appealed. A division of the court of appeals concluded that “equal

protection [did] not apply” because “Howard [was] not similarly situated to direct

file eligible juveniles.” Howard, ¶ 35. The division reasoned that Howard was not




4 In practical terms, if Howard was not subject to the mandatory minimum
sentence, he would face a presumptive sentencing range of four to thirty-two
years. See § 18-1.3-401(1)(a)(V)(A); § 18-1.3-401(10)(a); § 18-1.3-406(1)(a). While
the district court concluded that without the mandatory minimums, the
sentencing range was zero to thirty-two years, we need not determine if that is
correct because the court did not sentence Howard to less than four years.
Therefore, we express no opinion on this issue as it is not before us today.


                                          6
similarly situated because he did not have the same criminal history as a direct-

file-eligible juvenile. Id. The division further reasoned that “even assuming that

the direct file statute is more lenient than the transfer statute, Howard was not

subject to it” and thus could not sustain a challenge to it. Id. at ¶ 36. Accordingly,

the division affirmed Howard’s sentence. Id. at ¶ 37.

¶9    We granted certiorari.

                                   II. Analysis

¶10   We begin by outlining the appropriate standard of review. We then review

the relevant equal protection law and applicable rules of statutory construction.

Next, we detail the relevant sentencing ranges under the direct-file, transfer, and

crime of violence statutes. After doing so, we hold that, under these facts, there is

no equal protection violation because neither direct-filed juveniles nor transferred

juveniles convicted of crimes of violence are eligible for probation, and the court

did not subject Howard to the mandatory minimum sentencing provisions in the

crime of violence statute. Hence, Howard was treated the same under the transfer

statute as juveniles charged under the direct-file statute with regard to probation




                                          7
and the applicable sentencing range. We therefore affirm the judgment of the

court of appeals on different grounds.5

                            A. Standard of Review

¶11   We review equal protection claims de novo. Dean v. People, 2016 CO 14, ¶ 8,

366 P.3d 593, 596. Likewise, we review issues of statutory interpretation de novo.

McCoy v. People, 2019 CO 44, ¶ 37, 442 P.3d 379, 389.

                                  B. General Law

                                1. Equal Protection
¶12   The Equal Protection Clause of the Fourteenth Amendment provides that

no state shall “deny to any person within its jurisdiction the equal protection of

the laws.” U.S. Const. amend. XIV, § 1. While the Colorado Constitution contains

no similar clause, “we have construed the due process clause of the Colorado

Constitution to imply a similar guarantee.” Dean, ¶ 11, 366 P.3d at 596; see also

Colo. Const. art. II, § 25. “Equal protection of the laws assures the like treatment

of all persons who are similarly situated.” Dean, ¶ 11, 366 P.3d at 596. We have

explained, for example, “that Colorado’s guarantee of equal protection is violated

where two criminal statutes proscribe identical conduct, yet one punishes that




5Because we conclude that there is no equal protection problem on these facts, we
do not address the court of appeals’ “similarly situated” analysis.


                                          8
conduct more harshly.” Id. at ¶ 14, 366 P.3d at 597; see also People v. Nguyen,

900 P.2d 37, 38–40 (Colo. 1995) (explaining that equal protection is violated when

two statutes proscribe similar conduct, yet a harsher penalty is imposed for the

less serious criminal conduct).

                      2. Rules of Statutory Construction

¶13   When interpreting a statute, “our goal is to give effect to [the] legislative

intent.” People v. Hoskin, 2016 CO 63, ¶ 7, 380 P.3d 130, 133. To do so, we look to

the statute’s plain language and “give its words and phrases their ordinary and

commonly accepted meaning.” Id. When the statutory language is clear, “we

apply it as written” and need not resort to other rules of statutory construction.

Munoz v. Am. Family Mut. Ins. Co., 2018 CO 68, ¶ 9, 425 P.3d 1128, 1130. We

“disfavor a reading of a statute that would render other statutory provisions

superfluous or without practical effect.” Roberts v. Bruce, 2018 CO 58, ¶ 9, 420 P.3d
284, 286.

            C. The Direct-File, Transfer, and Crime of Violence
                                  Statutes

¶14   Howard’s equal protection claim rests on the premise that juveniles

convicted of crimes of violence under the transfer statute must be sentenced to

incarceration and are subject to mandatory minimum sentencing, whereas

juveniles subject to the direct-file statute who are convicted of the same crime of

violence are eligible for probation and not subject to mandatory minimum


                                         9
sentencing. Accordingly, before turning to the specifics of Howard’s claim, we

begin by unpacking (1) the sentencing schemes for juveniles charged as adults

under both the direct-file statute and the transfer statute, and (2) the general

sentencing scheme for defendants convicted of crimes of violence.

           1. The Direct-File Statute (§ 19-2-517) and the Transfer
                             Statute (§ 19-2-518)

¶15   There are two ways that a juvenile may be tried as an adult in district court.

The first way is to charge the juvenile directly in district court under the direct-file

statute. § 19-2-517. Direct filing is limited to juvenile offenders who are at least

sixteen years old at the time of the offense and (1) are alleged to have committed a

class 1 or 2 felony, (2) are alleged to have committed certain sex offenses, (3) are

alleged to have committed a crime of violence and have a prior felony offense, or

(4) have previously been subject to proceedings in district court under the transfer

or direct-file statutes. § 19-2-517(1)(a)(I)–(IV).

¶16   If a direct-filed juvenile is convicted of a crime of violence, then the direct-

file statute’s sentencing guidelines provide that the “district judge shall sentence

the juvenile either:” (1) “[a]s an adult; except that a juvenile is excluded from the

mandatory minimum sentencing provisions in section 18-1.3-406 [the crime of violence




                                           10
statute]”; or (2) to YOS. § 19-2-517(6)(a)(I)–(II) (emphases added).6 The decision

to direct-file a juvenile in district court is made by the district attorney.7 Howard

did not fall under any of these provisions and was thus ineligible for direct filing.

If a juvenile is not direct-file eligible, the district attorney then has a second option

to try the juvenile in district court.

¶17   The second option, as utilized in the case here, is that the People can file a

delinquency petition in juvenile court and then move to transfer the case to district

court under the transfer statute. § 19-2-518.8 Transfer was available here because

Howard was (1) sixteen years old at the time of the alleged offense and (2) charged

with a felony that constituted a crime of violence. See § 19-2-518(1)(a)(I).9




6 If the court chooses to sentence a juvenile offender to YOS, the court must also
impose a suspended DOC sentence. See § 18-1.3-407(2)(a)(I), C.R.S. (2019). The
sentence imposed in this case provides an example of a combination of YOS and
DOC, as the district court imposed a six-year YOS sentence with a suspended
fifteen-year DOC sentence.
7Under section 19-2-517(3)(a), a juvenile can file a motion requesting that the case
be transferred from the district court to the juvenile court. Upon receipt of said
motion, the district court must conduct a “reverse-transfer hearing” to determine
whether the juvenile and community would be better served by having the case
proceed in district court or juvenile court. § 19-2-517(3)(a)–(b).
8 Before transferring the case, the district court must conduct a transfer hearing,
where it considers fourteen statutory factors and then decides whether to waive
the juvenile court’s jurisdiction over the juvenile. See § 19-2-518(4).
9We note that there are several additional reasons that make juveniles eligible to
be transferred to the district court under the transfer statute. See § 19-2-518(1)(a)(I).

                                           11
¶18   If a transferred juvenile is ultimately convicted of a crime of violence, then

the transfer statute provides that the “district court shall sentence the juvenile

pursuant to the provisions of section 18-1.3-401,” the general adult sentencing

statute. § 19-2-518(1)(d)(I). That statute provides the presumptive penalties for

adults convicted of any felony. Under the general adult sentencing scheme, if the

defendant is convicted of a crime of violence, then “the court shall sentence the

defendant in accordance with the provisions of section 18-1.3-406,” the crime of

violence statute. § 18-1.3-401(13)(c). The transfer statute also gives the court

discretion to sentence the transferred juvenile to YOS, unless the juvenile is

convicted of a class 1 felony or certain sexual offenses.        § 19-2-518(1)(d)(II).

Significantly, the transfer statute, unlike the direct-file statute, does not exclude

juveniles from the mandatory minimum sentencing provisions of section

18-1.3-406. Thus, transferred juveniles are subject to the mandatory minimum

sentencing range for a crime of violence—a term “of at least the midpoint in . . . the

presumptive range”—and must be sentenced to incarceration, or to YOS with a

suspended DOC sentence.




We do not discuss these additional reasons here because they are not relevant to
this case.


                                         12
                   2. The Crime of Violence Statute (§ 18-1.3-406)

¶19      Because Howard’s equal protection argument hinges on the different

treatment of direct-filed juveniles and transferred juveniles convicted of a crime of

violence, we turn to the crime of violence statute specifically. As previously

referenced, adult defendants convicted of crimes of violence are subject to

mandatory sentences to the DOC that require the sentence to be at least the

midpoint and up to double the normal maximum sentence in the presumptive

range:

         Any person convicted of a crime of violence shall be sentenced pursuant
         to the provisions of section 18-1.3-401(8) to the department of corrections
         for a term of incarceration of at least the midpoint in, but not more than
         twice the maximum of, the presumptive range provided for such offense
         in section 18-1.3-401(1)(a), . . . except that, . . . the court, in a case which
         it considers to be exceptional and to involve unusual and extenuating
         circumstances, may thereupon modify the sentence, effective not
         earlier than one hundred nineteen days after his or her placement in
         the custody of the department. Such modification may include
         probation if the person is otherwise eligible therefor.

§ 18-1.3-406(1)(a) (emphases added).           The plain and ordinary reading of this

statute dictates that defendants subject to the mandatory minimum sentencing

enhancement, which includes transferred juveniles, face a mandatory prison

sentence of at least the midpoint in the presumptive range. Conversely, direct-

filed juvenile defendants are exempted from the mandatory minimum provisions,

meaning those juveniles could receive a prison sentence that is less than the

midpoint in the presumptive range.


                                               13
¶20   This case provides an opportunity to compare sentencing ranges for

juveniles who are convicted of the same crimes of violence under the direct-file

and transfer statutes described above. Start with our present case: At the time of

the offense, Howard did not have any prior felony adjudications or convictions.

He was charged with first-degree assault, first-degree criminal trespass, and two

counts of crime of violence as a juvenile. Because Howard did not have any prior

felony adjudications or convictions, the only option that was available when the

district attorney determined that Howard should be treated as an adult was to try

and transfer Howard pursuant to section 19-2-518. After the required hearing,

Howard was transferred to the adult court and was ultimately convicted of first-

degree assault (a class 3 felony), the crime of violence, and first-degree criminal

trespass (a class 5 felony). Because he was subject to the crime of violence

sentencing statute and had been transferred, Howard was subject to the

mandatory minimum provisions, which carried a sentencing range of at least ten,

but not more than thirty-two, years in the DOC.10 Next, we compare Howard’s




10 Class 3 felonies carry a presumptive sentence of four to twelve years. See
§ 18-1.3-401(1)(a)(V)(A). However, because first-degree assault is a crime of
violence, the maximum sentence here was enhanced by four years, so the
presumptive sentence was four to sixteen years. See § 18-1.3-401(10)(a). And
because the crime of violence statute directs the court to impose a sentence “of at
least the midpoint in, but not more than twice the maximum of, the presumptive

                                        14
actual facts to a hypothetical. If Howard had a prior felony adjudication at the

time he committed the assault, then he would have been subject to the direct-file

statute. Thus, the district attorney could have directly filed Howard’s case in the

adult court. Under that scenario, if Howard had been charged under the direct-

file statute and was convicted of the exact same offenses, then he would have been

exempt from the mandatory minimum provisions and would not be subject to the

ten-year mandatory minimum sentence. As a result, a juvenile being treated as an

adult with a felony record at the time of the offense would be subject to less time

in prison than a juvenile who had a clean record even though they were convicted

of the exact same offenses.

¶21      This demonstrates that there is an inequity in sentencing ranges under the

direct-file and transfer statutes. And Howard points to this inequity in his equal

protection argument. Under the facts here, however, we need not resolve whether

that inequity creates an equal protection violation because the district court gave

Howard the benefit of the direct-file statute’s sentencing range, declining to apply

mandatory minimums.11          Thus, any equal protection violation regarding the




range,” Howard’s applicable sentencing range under the transfer statute was ten
to thirty-two years. See § 18-1.3-406(1)(a).
11   The district attorney did not appeal that decision.


                                           15
length of a prison sentence caused by the different mandatory minimum sentences

in the two statutes is not before us. Instead, the issue in Howard’s case is whether

probation is an option for juvenile defendants convicted of crimes of violence

under the direct-file statute but not under the transfer statute.

             D. Probation Under the Direct-File Statute and the
                            Transfer Statute

¶22   We now turn to the specifics of Howard’s claim. As explained above, the

direct-file statute provides that a juvenile shall be sentenced “[a]s an adult; except

that a juvenile is excluded from the mandatory minimum sentencing provisions in

section 18-1.3-406 [the crime of violence statute].” § 19-2-517(6)(a)(I). Howard

argues that “if not for the mandatory minimum sentencing provisions in

18-1.3-406, defendants convicted of first-degree assault would be eligible for

probation.” Howard thus asserts that direct-filed juveniles are probation eligible;

conversely, transferred juveniles like himself are not excluded from the mandatory

minimum sentencing provisions and thus are not eligible for probation.12 Howard

contends that this unequal sentencing constitutes an equal protection violation.

The People, on the other hand, argue that this exclusion only encompasses the




12Both parties agree that probation is not an option for transferred juveniles
convicted of crimes of violence. The initial sentencing options are either a YOS
sentence with a suspended DOC sentence, or a DOC sentence.


                                         16
mandatory sentencing range. In other words, the People contend that although

this exclusion allows the court to sentence a direct-filed juvenile to a lesser prison

sentence than the mandatory minimum would otherwise require, the court must

still impose a YOS sentence or a prison sentence in some form. We agree with the

People. Looking at the plain language of the direct-file and crime of violence

statutes and our maxim to not render statutory provisions superfluous, we

conclude that probation is not an option in the first instance.

¶23   To begin, Howard’s reading misapprehends the two effects that the crime

of violence statute has on defendants who are subject to it. First, the statute

enhances the possible prison sentence to “at least the midpoint in, but not more

than twice the maximum of, the presumptive range.” § 18-1.3-406(1)(a). Second,

and more importantly here, the crime of violence statute itself makes defendants

subject to it ineligible for probation. Indeed, in other contexts, we have concluded

that probation is not an option for defendants who are subject to the crime of

violence statute. See, e.g., Chavez v. People, 2015 CO 62, ¶ 19, 359 P.3d 1040, 1044

(explaining that a sex offender was “not probation-eligible because he is also

subject to the mandatory crime-of-violence enhancement”). This is so because the

statute dictates that probation is not an option outside of one specifically

contemplated exception.




                                         17
¶24   That exception permits a mandatory prison sentence to be modified in

“exceptional” circumstances and provides that “[s]uch modification may include

probation.” § 18-1.3-406(1)(a). This modification, however, may only occur 119

days from when the person was placed in DOC to serve the original sentence. Id.

Logically, if probation was available at the initial sentencing, then the legislature

would not have included this modification provision for cases the court finds “to

be exceptional and to involve unusual and extenuating circumstances.” Id. Hence,

the need to wait 119 days would be unnecessary, and the exception would be

superfluous. See, e.g., Indus. Claim Appeals Office v. Ortho, 965 P.2d 1246, 1254

(Colo. 1998) (explaining that “we should avoid a construction that renders any

[statutory] provision superfluous or a nullity”). The crime of violence statute does

not contemplate probation outside of this modification provision.

¶25   Because the crime of violence statute dictates that defendants subject to it

are not originally probation eligible, we must next determine whether Howard is

correct in his argument that the legislature, in excluding direct-filed juveniles from

the “mandatory minimum sentencing provisions in [the crime of violence

statute],” intended to make those juveniles eligible for probation. We conclude

that such an interpretation would expand the direct-file statute’s exclusion beyond

the plain and ordinary language of the statute.




                                         18
¶26   While the direct-file statute does not specify which mandatory minimum

provisions juveniles are excluded from, a review of the crime of violence statute

as a whole leads to only one conclusion: The legislature was excluding juveniles

from the two portions of the crime of violence statute that impose the mandatory

minimum floor of “at least the midpoint” in the presumptive range. Specifically,

sections 18-1.3-406(1)(a) and 18-1.3-406(1)(b) are the only two sections in the crime

of violence statute that require mandatory minimum sentencing.                   Section

18-1.3-406(1)(a) provides, in relevant part, that the person convicted of a crime of

violence shall face a mandatory minimum of “at least the midpoint in . . . the

presumptive range.”        Similarly, section 18-1.3-406(1)(b) specifies that the

mandatory minimum for certain sex offenses is “at least the midpoint in the

presumptive range.” And in excluding juveniles “from the mandatory minimum

sentencing provisions in [the crime of violence statute]” in the direct-file statute,

see § 19-2-517(6)(a)(I), the legislature was only referring to these two portions of

the crime of violence statute.      Importantly, it was not excluding direct-filed

juveniles convicted of crimes of violence from mandatory incarceration. The

direct-file statute says nothing of that kind. If that was the legislature’s intent, then

it would have said so. See, e.g., Weinstein v. Colborne Foodbotics, LLC, 2013 CO 33

¶ 16, 302 P.3d 263, 267 (finding that the legislature did not create a remedy that

was not present in a statute because had the legislature intended to, it “could have



                                           19
done so”). Instead, the legislature chose to exclude these juveniles from part of the

crime of violence statute—specifically, the mandatory minimum floor of “at least

the midpoint” in the presumptive range.

¶27   Furthermore, we note that the direct-file statute does not even mention

probation as a sentencing option. If the legislature intended for probation to be an

option under the direct-file statute, it could have pointed to the probation sections

in the Criminal Code. See, e.g., § 18-1.3-201, C.R.S. (2019). The direct-file statute

makes no such reference, and we will “not read into a statute language that is not

there.” Marsh v. People, 2017 CO 10M, ¶ 62, 389 P.3d 100, 113.

¶28   Accordingly, we conclude that in excluding direct-filed juveniles from the

mandatory minimum sentencing provisions in the crime of violence statute, the

legislature intended to exclude juveniles from the mandatory minimum

sentencing floor in that statute. In so doing, the legislature gave district courts

more discretion to choose the appropriate prison sentence given the specific facts

of a juvenile’s case. Under this interpretation, the court, using its discretion, could

sentence a direct-filed juvenile to the minimum in the presumptive range to up to

twice the maximum, but it is no longer required to sentence that juvenile to at least

the midpoint of the presumptive range. In other words, the district court has wide

discretion to choose the appropriate sentence. Hence, the exclusion allows the

court to sentence a juvenile to a lesser prison sentence than the mandatory



                                          20
minimum, but it still does not make probation an option for direct-filed juveniles

convicted of crimes of violence. As a result, with regard to probation, the direct-

file and transfer statutes treat juveniles the same—neither are eligible for

probation.13

¶29   Applying this conclusion here means that Howard was not treated

differently under the transfer statute than he would have been under the direct-

file statute with regard to probation. Accordingly, there is no equal protection

violation on these facts.

                                 III. Conclusion

¶30   For the foregoing reasons, we affirm the judgment of the court of appeals on

different grounds.




13We note that both direct-filed juveniles and transferred juveniles, just like adult
defendants, could still have their sentence modified to probation based on the
crime of violence statute’s exception that allows sentence modification in cases
involving “exceptional,” “unusual,” and “extenuating” circumstances. See
§ 18-1.3-406(1)(a).


                                         21